PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas Ichim, et al. 
Application No. 15/702,735
Filed: September 12, 2017
For: INDUCING AND ACCELERATING POST-STROKE RECOVERY BY ADMINISTRATION OF AMNIOTIC FLUID DERIVED STEM CELLS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed July 8, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Marc Baumgartner appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The petition is GRANTED.

A review of the record discloses that a final rejection was mailed on December 11, 2020, which set a period for reply of three (3) months. No reply having been received. The present petition along with an amendment was received on July 8, 2021.  While it is noted that the requirements of  
37 CFR 1.137(a) were satisfied in the petition filed July 8, 2021, a decision on the petition was never rendered.  However, a non-final rejection was mailed on August 17, 2021, which set a period for reply of three (3) months.   

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on July 8, 2021, the present petition is granted nunc pro tunc.

The application is being forwarded to the Technology Center Art Unit 1633 for appropriate action in the normal course of business. 


272-1058.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions